Per curiam.
Respondent Herbert S. Waldman has petitioned for voluntary surrender of his license to practice law in the State of Georgia. His petition is based upon his conviction of a felony in the federal court system.
Respondent, in his petition, requests that this court accept his voluntary surrender of his license to practice law as he has exhausted his appeals and the sentence is final. Respondent admitted, and a special master found, that Respondent has violated Standard 66 of Bar Rule 4-102. Further, Respondent waives his right to a hearing under Bar Rule 4-106 (f) (1).
The Review Panel of the State Disciplinary Board of the State Bar recommends that Respondent’s petition for voluntary surrender be accepted and that the name of Herbert S. Waldman be removed from the roll of individuals licensed to practice law in the State of Georgia. The recommendation is approved and adopted. Because voluntary surrender of a license is tantamount to disbarment, before reinstatement will be considered, Respondent must comply with reinstatement procedures of the State Bar of Georgia in effect at the time of any reinstatement petition.

All the Justices concur.